TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 6, 2015



                                     NO. 03-15-00111-CR


                                    Jesse Cabello, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM 403RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.